DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all claims dependent on it are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low” in claim 1, and its dependent claims, is a relative term which renders the claim indefinite, because the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of how much protein is a low amount.



	Claims 1, 16 and 18 recite percentages, however do no indicate the unit of percentage (mol., mass, vol, wt/vol or something else), therefore the scope of the percentages are indefinite.

Claim 9 requires: “a culture supernatant from a late-exponential growth phase of a probiotic batch-cultivation process” which is so broad that the meets and bound of the claim cannot be envisaged because these types of culture supernatants include broad types of components found in the culture medium.

Claim Interpretation
With regard to the prior art, claim 1 encompasses:
A nutritional composition comprising: 
any amount of a carbohydrate source; 
any amount of a fat or lipid source; and 
any amount of a protein or protein equivalent source, comprising: 
from about 1 g/100 kcal to about 3 g/100 kcal; and 
from 0.5% to 30% of beta-casein enriched casein hydrolysate.

The amount of beta-casein enriched casein hydrolysate is claimed to be from 0.5% to 30% of from above zero to below 100 % of the protein or the protein equivalent source in the composition as a whole. Therefore with regard to the prior art, the amount of beta-casein enriched casein hydrolysate in the nutritional composition encompasses from 0.00005 to 29.997 %. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Georgi (2015/0305383) and RT (2014/0302219).

Independent claim 1
Georgi teaches methods of making nutritional compositions (ab.) comprising: carbohydrates, lipids (0072) and low protein contents (0057)

Carbohydrates
Georgi teaches the nutritional compositions comprise carbohydrate sources (0072).

Lipids
Georgi teaches the nutritional compositions comprise lipid sources (0072).




Protein type
Georgi teaches the nutritional compositions comprises 3.6 to 4.1 g/100 kcal total protein (0057), a low amount.
Georgi teaches the total protein includes caseins (0014, 0053), including hydrolyzed types (0015, 0088) and further discusses that it is known to use beta-casein (0004).  
The teaching of the use of casein encompasses beta-casein, because in this specific case the various permutations of types of casein in the generic are so small (a-casein, β-casein and K-casein) that the teaching is as comprehensive and fully as if it had written the name of each permutation. 
See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are only 3 alternatives. 
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making nutritional formulas with casein, as the modified teaching above, to include the specifically claimed type, beta-casein, as claimed, because in this specific case the various permutations of types of casein in the generic are so small that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4


In the alternative, Georgi does explicitly discuss the use of hydrolyzed proteins beta-casein in the nutritional formulas.
RT also teaches methods of making nutritional compositions (ab.) comprising: carbohydrates (0044), lipids (0041) and low protein contents (ab., 0029) with beta-casein (ab.), where the proteins used are hydrolyzed (0035).
RT teaches that the proteins used are hydrolyzed (0035), therefore the beta casein used is a beta-casein, enriched casein hydrolysate, as claimed. 
RT further teaches that beta-caseins are of the most important type of protein in human milk, therefore its use provides a protein source that is similar to human milk (0002. 0005), thus optimally suitable for infant formulas (0029).
RT teaches that the step of hydrolysis makes an improvement to the formula making it more tolerable to infants allergic to bovine milk (0035-0036), therefore the hydrolyzed beta-casein is enriched.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutritional compositions comprising: carbohydrates, lipids, and low hydrolyzed protein contents, including beta-caseins, as Georgi, to include the use of amounts of beta-casein, as claimed, because RT illustrates that the art finds beta-caseins as being suitable for similar intended use suitable for similar intended uses, including nutritional compositions comprising: carbohydrates, lipids, and low hydrolyzed protein contents, including caseins (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success; and RT provides reasoning in that beta-caseins are of the most important type of protein in human milk, therefore its use provides a protein source that is similar to human milk, thus optimally suitable for infant formulas.

Amount of beta-casein hydrolysate
The modified teaching, in RT, provides that the beta-casein is in a concentration of at least about 11 % of about 1.0 to 1.5 % the total protein (ab.), which encompasses the claim of from 0.5% to 30% of a beta-casein (enriched casein).
At least 11% casein in about 1 to 1.5 % amounts to at least 0.11 to 0.165 % hydrolysed beta-casein in the composition as a whole, which encompasses that the beta-casein enriched casein hydrolysate in the nutritional composition in an amount of from 0.00005 to 29.997 %, as claimed. 

In summary, applicant claims a formula for making a nutritional composition that use or eliminate common ingredients, and does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. 


Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.




Dependent claims
As for claim 2, Georgi teaches that the protein source further comprises intact protein (0088).  

As for claim 3, Georgi teaches that the protein source further comprises amino acids (0088).  


As for claim 4, the modified teaching, in RT, provides the use of a probiotic (0055).

As for claim 5, Georgi teaches the use of prebiotics (0101).  

As for claim 6, Georgi teaches the use of one or more long chain polyunsaturated fatty acids (0072).  

As for claim 7, Georgi teaches the use of one or more long chain polyunsaturated fatty acids, including: docosahexaenoic acid, arachidonic acid, and combinations thereof (0072).  




As for claim 9, the modified teaching, in RT, provides the use of Lactobacillus LGG, which provides the use of a culture supernatant from a late-exponential growth phase of a probiotic batch-cultivation process, as claimed.  

As for claim 10, both applied references teach that the intended use of the nutritional composition is an infant formula (see the abstracts).  

As for claim 11, Georgi teaches the intended use of the nutritional composition is a preterm infant formula (ti.).  

As for claim 12, Georgi teaches the carbohydrate source is present in an amount of 7 to 9.6 g/100 ml, wherein 100 ml is 70-90 kcal (0072) (i.e. 7 to 9.6 g/70 to 90 kcal) which encompasses from about 6 g/100 kcal to about 22 g/100 kcal, as claimed.  

As for claim 13, Georgi teaches the fat source is present in an amount of 3.5 to 5.5 g/100 ml, wherein 100 ml is 70-90 kcal (0072) (i.e. 3.5 to 5.5 g/70 to 90 kcal) which encompasses wherein the fat or lipid source is present in an amount of from about 1 g/100 kcal to about 10 g/100 kcal.  

As for claim 14, Georgi teaches that the protein source further comprises amino acids (0088).  


As for claim 15, Georgi teaches that there is 3.6 to 4.1 g/100 kcal (0135).  Then the modified teaching, in RT, provides at least about 11 % of the total protein (ab.) is beta-casein (as discussed above). Therefore the combined teaching provides at least 0.396 to 0.451 % of beta-casein, which encompasses the claim of from about 0.042 g/100 Kcal to about 2.5 g/100 Kcal of beta-casein.

As for claim 16, Georgi teaches that the term protein, including: casein, refers to peptides, therefore when the modified teaching, in RT, provides at least about 11 % of the total protein (ab.) is beta-casein (as discussed above), said modified teaching encompasses the claim of the beta-casein providing about 25% to about 60% of the total peptides in the nutritional composition.

As for claim 17, Georgi teaches that the protein source further comprises amino acids (0088), which encompasses the claim wherein the amino acids comprise essential amino acids or non-essential amino acids, because the genus of amino acids being essential or non-essential is so small that it encompasses both types.

As for claim 18, since the modified teaching does not limit the total amount of protein in the compositions as a whole, and Georgi provides amounts of certain types of amino acids (0086), the teaching encompasses the claim of amino acids in an amount of from about 2% to 5% of any amount of total protein. 


As for claim 19, the modified teaching, in RT, provides the probiotic comprises Lactobacillus rhamnosus GG (i.e. Lactobacillus LGG) (0055).

As for claim 20, the modified teaching, in RT, provides wherein the prebiotic comprises galacto-oligosaccharides (0055).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Georgi (2015/0305383) and RT (2014/0302219), as applied to claims 1-7 and 9-20 above, further in view of Roughhead (2012/0269865).
As for claim 8, the modified teaching does not discuss the use of beta-glucan, a known probiotic.  
Roughhead also teaches methods of making nutritional compositions (ab.) comprising: carbohydrates, lipids, protein (0072, and ref. clm. 10 0006) and probiotics (0085), and further provides the use of the specifically claimed probiotic, beta-glucan (0086).
Roughhead teaches that probiotics promotes the growth of beneficial bacteria and inhibits the growth or mucosal adhesion of pathogenic bacteria in the intestines (0085), therefore it is reasonable to expect that the specific types of probiotics taught by Roughhead would provide similar benefits to the consumer, including the probiotic, beta-glucan.



It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutritional compositions comprising: carbohydrates, lipids, protein and probiotics, as the modified teaching above, to include the specifically claimed type of probiotic, beta-glucan, as claimed, because Roughhead teaches that probiotics promotes the growth of beneficial bacteria and inhibits the growth or mucosal adhesion of pathogenic bacteria in the intestines (0085), therefore it is reasonable to expect that the specific types of probiotics taught by Roughhead would provide similar benefits to the consumer, including the probiotic, beta-glucan; and the references illustrates that the art finds beta-glucan as being suitable for similar intended uses, including methods of making nutritional compositions comprising: carbohydrates, lipids, protein and probiotics (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.









Response to Arguments
Claim status
By the present Response, claims 1 and 6 are clarified and claim 9 is canceled without prejudice or disclaimer. Applicant amends certain claims in this Response to clarify the currently claimed embodiments of the invention. No new matter is believed introduced by this Response as the amendments are fully supported by the Specification as originally submitted. Applicant respectfully submits that all pending claims have written description support in the originally filed application, and requests entry and consideration of the same. Applicant further submits that the pending claims are in condition for allowance and believes that the Application is allowable for at least the following reasons. 
In response, Applicant’s timely response is appreciated, however the identifier for claim 9 is states “previously presented”.

Claim Construction 
It is asserted, that the Examiner notes that the phrase "low-protein nutritional composition" is not consistently used in the dependent claims. Applicant herein clarifies claim 6 accordingly. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.
 



 35 U.S.C. 112(b) rejections 
It is asserted, that claim 1 uses the term "low". Office Action, page 2-3. Applicant submits that the specification clearly states that a low protein infant formula has a protein content of "about 1.6 g/100 kcal to about 3.0 g/100 kcal of protein or a protein equivalent source". See [0006]-[0007] and [0014]. Applicant submits that a person of ordinary skill in the art would understand that this reference, in combination with this same amount being recited in claim 1, sets out the amount of protein determined to be a "low" amount. 
In response, para. 0006. of the pending specification, it states: “In some embodiments, the infant formula includes from about 1.6 g/100 kcal to about 3.0 g/100 kcal of protein or a protein equivalent source.”  This is not a definition, merely a showing of an amount that might be presented some of the time. 
Then, in pending para. 0014, it states: “The present disclosure relates generally to low protein infant formulas, more specifically infant formulas having a protein content of less than about 3.0 g/100 kcal.”  This is toward a protein content in an infant formula, not the broad composition claimed, any type of nutritional composition. Therefore this argument is not persuasive.






35 U.S.C. § 103 rejections
Beta casein-enriched casein hydrolysate 
It is asserted, that Georgi discloses protein fortifiers, which are to be added to basic nutritional compositions and administered to preterm infants. See, e.g., [0009]-[0011] of Georgi. These protein fortifiers are to be added to the basic nutritional compositions in order to arrive at a total amount of protein to be administered based on the body weight of the infant. See, e.g., [0021] and [0057]-[0058] of Georgi. In one embodiment, the protein fortifier comprises casein and whey protein; in another embodiment, the protein fortifier comprises a protein with a degree of hydrolysis from 3 to 20%. See, e.g., [0014]-[0015] of Georgi. 
Applicant respectfully disagrees with Examiner's position that Georgi renders it obvious to include a beta casein-enriched casein hydrolysate in nutritional formulas. 
Though Georgi may disclose that its protein fortifiers can comprise a protein with a degree of hydrolysis from 3 to 20%, Georgi does not disclose that the hydrolysate may be a beta casein-enriched casein hydrolysate. 
Georgi only mentions beta casein in the context of a prior art formulation, and that prior art formulation arguably does not disclose a beta casein-enriched casein hydrolysate as it states that the foods taught in that reference foods contain at least the same amount of beta-casein as alpha-s-casein. See Georgi, [0004].
In response, Georgi teaches the total protein includes caseins (0014, 0053), and hydrolyzed types (0015) further discusses that it is known to use beta-casein (0004).  

The teaching of the use of casein encompasses beta-casein, because in this specific case the various permutations of types of wheat flour in the generic are so small (only 3-4 species are known: alpha-casein, comprising: αs1-casein and αs2-casein; β-casein and κ-casein) that the teaching is as comprehensive and fully as if it had written the name of each permutation. 
See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are only 3-4 alternatives. 
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making nutritional formulas with casein, as the modified teaching above, to include the specifically claimed type, beta-casein, as claimed, because in this specific case the various permutations of types of casein in the generic are so small that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4
However, since Georgi does not discuss an amount of beta-casein for use in nutritional formulas, RT was provided for showing amounts of beta-casein types of casein protein (ab.). RT provides benefits in the use of beta-caseins, that they are of the most important type of protein in human milk, therefore its use provides a protein source that is similar to human milk (0005), thus optimally suitable for infant formulas (0029).  

Since Applicant amends the claims, it opens the door for the rejection to be further clarified, therefore please see the modified rejection above. 
It is asserted, that although RT acknowledges that beta casein is an important protein in breast milk, RT does not teach a composition having a beta-casein enriched casein hydrolysate fraction as defined in claim 1. 
RT instead discloses an infant formula base having a beta casein concentration protein fraction of at least about 11%. See RT, e.g., Abstract and the Examples. Although RT may disclose a step of hydrolyzing proteins that can optionally be included in the method of preparation ([0035] and [0037]), RT does not teach, disclose or suggest that this hydrolysis step is performed in order to provide a beta casein-enriched casein hydrolysate as claimed. 
Indeed, RT is silent on which proteins are hydrolyzed, and does not disclose that casein is or can be hydrolyzed. 
Merely disclosing that unspecified proteins are hydrolyzed does not provide one of ordinary skill in the art with any guidance or motivation to select casein as the protein to be hydrolyzed, and then to take that hydrolysate and enrich for the beta-casein component of the casein hydrolysate.
In response, RT is not silent on which proteins are hydrolyzed.  RT teaches that the proteins used are hydrolyzed (0035), therefore the beta casein used is a beta-casein hydrolysate, as claimed, and this argument is not persuasive.



Total protein content
It is asserted, that Applicant respectfully disagrees with Examiner's position that the compositions made by the method of RT have a low protein content as taught in [0029] of RT. See Office Action, p. 5. RT does not disclose a nutritional composition having a total protein content of about 1.0 to about 3.0 g/100kcal as recited in claim 1. Thus, RT does not provide any guidance or motivation to modify the amounts of protein disclosed in Georgi to arrive at the claimed range. 
In response, RT teaches RT provides that the beta-casein is in a concentration of at least about 11 % of about 1.0 to 1.5 % the total protein (ab.), which encompasses the claim of from 0.5% to 30% of a beta-casein (enriched casein).  At least 11% casein in about 1 to 1.5 % amounts to at least 0.11 to 0.165 % hydrolysed beta-casein in the composition as a whole, which encompasses that the beta-casein enriched casein hydrolysate in the nutritional composition in an amount of from 0.00005 to 29.997 %, as claimed.  Because RT teaches that the proteins used are hydrolyzed (0035), the beta casein used are beta-casein hydrolysate, as claimed.   Therefore an encompassing amount of the specifically claimed type of protein in total protein is provided, and this argument is not persuasive.

Amino Acid content close to human milk
It is asserted, that RT also does not teach, disclose or suggest that this hydrolysis step is used for the purpose of providing a low protein composition having an amino acid profile closer to that found in human breast milk as recited in claim 1. 

In response,  RT teaches amino acids in beta-caseins provides a protein amino acids that are highly similar to those types found in human milk, therefore 
they are used to adjust the amino acid composition of the total protein in the nutritional formula made to be as close as possible to the amino acid composition of human milk, to simulate breast feeding (0002).
Further, MPEP 2144.IV is clear that a reference may suggest what the inventor has done, but for a different purpose or to solve a different problem, wherein it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  Therefore this argument is not persuasive.

Filtration
It is asserted, that the Examples of RT disclose amounts of casein and beta casein present in different infant formulas, which are based on milk that was microfiltered, ultrafiltered, and nanofiltered as described in [0060]-[0062] to separate out a casein fraction, a whey protein fraction, and a lactose fraction from the milk. The protein hydrolysis step was not performed in these Examples, so the exemplary compositions do not contain any casein hydrolysate, and certainly do not contain beta-casein enriched casein hydrolysate. 
In response, RT clearly teaches the use of beta-casein as a protein ingredient and an optional step of protein hydrolysis, therefore the teaching provides the use of   beta-casein enriched casein hydrolysate. Therefore this argument is not persuasive.


Hindsight
It is asserted, that since Georgi is silent on compositions comprising a beta casein-enriched casein hydrolysate, the reference necessarily cannot provide any guidance or motivation to modify its compositions to include a beta casein-enriched casein hydrolysate, let alone in the recited amount. One of ordinary skill in the art, on reading Georgi, would not have a reasonable expectation of success in modifying the disclosed compositions to arrive at the claimed low-protein nutritional composition, and would not have a reasonable expectation of arriving at a composition with a peptide profile similar to that of human breast milk, save for impermissible hindsight. 
Further, one of ordinary skill in the art, on reading RT, would not have a reasonable expectation of modifying the teachings of Georgi based on the teachings of RT and arriving at the claimed invention, save for impermissible hindsight. 
In response, the reconstruction herein, only takes into account what was known in the art and does not glean knowledge only from the disclosure, there for said reconstruction is proper and  this argument is not persuasive (see MPEP 2145.X.A).







Rationale Different from Applicant’s
It is asserted, that in the present case, one of skill in the art at the time of the claimed invention would not look to modify the teachings of Georgi with RT to solve a problem that was not known, recognized, or expected at that time, as demonstrated by the lack of identification of this problem in Georgi. The solution of the claimed nutritional composition to provide a low protein composition having an amino acid profile closer to that found in human breast milk is therefore also absent from the cited art and is only present in Applicant's Specification. 
Due to a lack of acknowledgment of the problem of the conventional art in the cited references, and that such problem is only identified and present on the record in Applicant's Specification, the obviousness allegation is improperly gleaned from Applicant's Specification. Therefore, the combination of Georgi with RT is an exercise of impermissible hindsight under binding precedent in KSR, In re McLaughlin, and the MPEP.
In response, MPEP 2144.IV is clear that a reference may suggest what the inventor has done, but for a different purpose or to solve a different problem, wherein it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  Therefore this argument is not persuasive.





Pick and choose 
It is asserted, that Applicant submits that Examiner is picking and choosing teachings from the broad disclosures in Georgi and RT without any guidance in the reference to do so. It is impermissible to use the claimed invention as an instruction manual or "template" to piece together the teachings of the prior art so that the claimed invention is rendered obvious. In re Gorman, 933 F.2d 982, 987, 18 USPQ2d 1885, 1888 (Fed.Cir.1991); see also In re Fritch, 23 U.S.P.Q.2d 1780 (Fed. Cir. 1992). Further, the CAFC has previously stated that "[o]ne cannot use hindsight reconstruction to pick and choose among isolated disclosures in the prior art to deprecate the claimed invention." In re Fine, 837 F.2d 1071, 1075, 5 USPQ2d 1596, 1600 (Fed. Cir.1988). Applicant respectfully submits that by starting with the claimed nutritional composition, and then looking to Georgi's and RT's broad disclosure of alternative nutritional compositions, Examiner is using the claimed composition as a template to pick and choose the claimed ingredients and amounts from the genera disclosed in Georgi and RT. This picking and choosing is underscored by the lack of disclosure of the beta-casein enriched casein fraction in either Georgi or RT. Applicant reiterates that mere disclosure of beta casein does not render it obvious to hydrolyze casein and then to enrich for the beta-casein component of that hydrolysate. 
In response, the responses to arguments above show that hydrolyzed beta-casein was known for use in nutritional compositions.  As for the matter of to enrich a beta-casein component, this method step was not claimed.  Being enriched means that  something is improved.  RT teaches that the step of hydrolysis makes an improvement to the formula making it more tolerable to infants allergic to bovine milk (0035-0036), therefore enrichment is provided and this argument is no persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793